DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 27 Oct 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 4, filed 27 Oct 2021, with respect to drawings have been fully considered and are persuasive.  The objection of 27 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 16, filed 27 Oct 2021, with respect to claim 4 have been fully considered and are persuasive.  The indefinite rejection of 27 Jul 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 9 last two lines, filed 27 Oct 2021, with respect to the rejection(s) of claim(s) 1, 2, 6, 7, 11, 19 and 20 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas et al. (US 20180283105) in view of Zulak (US 20100175927).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20180283105) in view of Zulak (US 20100175927).
Regarding claim 1, Thomas discloses a hole opener (title) configured for use with a horizontal directional drilling rig (Fig 1 and ¶0010), the hole opener comprising: 
a shaft (Fig 2 #202) including a front end, a rear end, and a longitudinal axis (Fig 2) that extends through the front end and the rear end, 
the shaft configured (¶0026 – “drill string #108 is rotated causing hole opener #119 to enlarge the pilot bore”) for rotation about the longitudinal axis by the horizontal directional drilling rig (¶0026), and the shaft further comprising a plurality of slots (#204) extending parallel (Fig 3) to the longitudinal axis; 
a plurality of keys (Fig 5 #212 – plate) coupled to the shaft [#202] for rotation with the shaft, each of the plurality of keys being received in a respective one of the plurality of slots; 
a first blade (Fig 2 #210) removably (Fig 5 vs Fig 6) coupled to one of the plurality of keys [#212], the first blade spaced a first radial distance from the longitudinal axis and spaced a first longitudinal distance from the front end; 
Thomas discloses wherein a single blade [#210] can be removed and therefore does not explicitly disclose wherein a second blade removably coupled to the one of the plurality of keys, the second blade spaced a second radial distance from the longitudinal axis that is greater than the first radial distance, and the second blade spaced a second longitudinal distance from the front end that is greater than the first longitudinal distance.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include removable blades as taught by Zulak in the system of Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of replacing only those portions of the cutting blades when worn or exchanged versus exchanging the entire blade of Thomas when only a portion of the blade is worn (e.g. replacing #22 but keeping #20 when appropriate or vice versa).
Regarding claim 2, Thomas of the combination discloses wherein the first blade (Thomas #210) includes a base (Fig 3 interpreted as the main body of the blade) and a cutter (¶0030 – “Blade 210 includes cutouts #602 forming in an outer edge #604 of one 
Regarding claim 3, Thomas of the combination discloses “in various embodiments, blade assembly #816 is press fit between a respective pair of fastening wings #812 and/or in a respective axial slot #814. Blade assembly #816 and fastening wings #812 associated with blade assembly #816 include one or more apertures #818 aligned therethrough and configured to receive a mechanical fastener #820 that permits removable coupling blade assembly #816 to hole opener #800” - ¶0032.
Regarding claim 4, the combination discloses wherein the first blade (Thomas Fig 9 –blade removed from several of the keys) and the second blade (Zulak Fig 4 illustrates #20 removed) are removably coupled to the key.
Regarding claim 6, Thomas of the combination discloses wherein the each of the plurality of keys [#212] is removably coupled (¶0030 – “Plate #212 is coupled to sub shaft #202 using for example but not limited to Allen-head cap screws”) to the shaft [#202] within the respective one of the plurality of slots [#204] of the shaft.
Regarding claim 7, Thomas of the combination discloses wherein each of the plurality of slots [#204] are radially evenly spaced (¶0027 – “slots #204 are spaced circumferentially about outer periphery #206”) around the circumference of the shaft (#202).
Regarding claim 14, Thomas of the combination discloses further comprising a second key (Fig 8 illustrates a plurality) coupled to the shaft [#202] for rotation (¶0026 – 
a first blade [#210] removably coupled (via #820) to the second key; and 
a second blade (Fig 2 #210 discloses several blades) removably coupled to the second key (Fig 2 #212 - one of the plurality); 
Thomas does not explicitly disclose, teach or suggest wherein the shaft {#202] includes a bore extending from the front end of the shaft to a rear end of the shaft such that the shaft is generally hollow, the hole opener further comprising fluid apertures configured to permit a drilling fluid to pass through the bore and the fluid apertures to remove cuttings from between the key and the second key.
Zulak of the combination teaches apertures (Fig 1 #40) for the purpose for “providing fluid flow that acts as jets to circulate fluids around blades #20 and #22 to remove debris, lubricate or cool blades #20 and #22 in order to prolong the life expectancy of blades” ¶0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Zulak to modify the shaft of Thomas such that the shaft includes a bore extending from the front end of the shaft to a rear end of the shaft such that the shaft is generally hollow, the hole opener further comprising fluid apertures configured to permit a drilling fluid to pass through the bore and the fluid apertures to remove cuttings from between the key and the second key, as taught by Zulak.
Regarding claim 19, Thomas of the combination discloses ‘cutting bits’ – (¶0030) mounted in blade #210, and Zulak of the combination discloses further comprising 
It would have been obvious to one having ordinary skill in the art before the effective filing date to realize that a plurality of methods exist in which to attach the blades/cutters to a shaft. Zulak teaches one method that would be a predictable method to attach the components.
Regarding claim 20, Zulak of the combination discloses wherein the first blade (#22 right side) and the second blade (#20) are closer to the front end [right side as view in Fig 5] of the shaft [#12] than the bore [#28].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Zulak as applied to claim 1 above, and further in view of Pelletier et al. (US 20150218935).
Regarding claim 5, Zulak of the combination discloses further comprising a third blade (Fig 4 – illustrates a second #22 on left side of median) removably coupled (Fig 4) to the key (Zulak #16) when the first blade is removed from the key (Zulak teaches that #22 slide via track #26 requiring partial disassembly), 
the third blade spaced (Zulak Fig 5) the first radial distance from the longitudinal axis and spaced the first longitudinal distance (Fig 5) from the front end (Fig 5 right side); however the combination does not explicitly disclose, teach or suggest wherein the first blade includes cutters of a first cutter type and the third blade includes cutters of a second cutter type different than the first cutter type.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Pelletier, to modify the cutting elements of the combination depending on the formation requirements for the purpose of extending tool life and efficiency of the drilling operation.
Allowable Subject Matter
Claim(s) 8-13 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not disclose wherein the slots are offset from a longitudinal centerline (Thomas of the combination illustrates in Fig 9 that as the blades are slid in the plates (#212) illustrating the blade’s centerline would pass through the longitudinal axis of the shaft.
Regarding claim 11, the prior art does not disclose, teach or suggest wherein a tail is removably coupled within one of the plurality of the slots of the shaft adjacent the key.
Regarding claim 15, the prior art does not disclose, teach or suggest a guide ring removably coupled to the key in combination with the other recited limitations.
claim 17, the prior art does not disclose, teach or suggest a wear bar removably coupled to the key in combination with the other recited limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        27 Jan 2022